DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a system for implementing an [addiction] recovery protocol wherein the control system schedules and prompts the user to initiate a measurement session, classified in G16H 20/00.
II. Claims 8-20, drawn to a system for implementing an addiction recovery protocol wherein the control system allows an inner circle to receive information relating to intoxication levels, classified in G09B 19/00.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the groups find no counterpart in the other groups and vice versa. The claims in invention II do not require certain significant limitations of “a server, comprising one more processors, the control system configured to execute the machine executable code to cause the control system to: receive, from the patient mobile device, a data structure comprising instructions to schedule a request to initiate a measurement session at a specified date and time, and a patient identifier associated with the patient mobile device; and send, to the patient mobile device, a second data structure comprising instructions to prompt the patient to initiate the measurement at the specified date and time” as found in the independent claim of invention I. The claims in invention I do not require certain significant limitations of “a server comprising one or more processors and a server control system, the server control system configured to execute a second set of machine executable code to cause the server control system to:  receive, from the patient mobile device, the data structure comprising a second set of instructions to change a permission data structure stored in a database, the permission data structure controlling communication of the calculated intoxication level with an inner circle mobile device; based on the second set of instructions, modify the permission data structure to allow the inner circle mobile device to receive information relating to the calculated intoxication level; store the modified permission data structure in the database; and send to the inner circle mobile device, after modifying the permission data structure, the patient identifier and the measurement data structure” found in the independent claim of invention II. In other words, the related inventions would not have been obvious relative to each other (i.e., they are not obvious variants) within the meaning of 35 U.S.C. 103.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Applicant’s representative, Harry Lee (#56,814), on 14 December 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both front facing camera and back facing camera.  See, also, at least para. 54 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification recites abbreviations, such as “WiFi”, “CD”, “EPROM”, “EEPROM”, “CD-ROM”, and “DVD-ROM”.  The first instance of an abbreviation should be accompanied by the fully written term.
Appropriate correction is required.

The use of the term “DxRx”, which is a trade name or a mark used in commerce not associated with the assignee (the service mark is owned by Diatherix Laboratories, Inc., serial number 77846793), has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  It is further noted that at least the language “the DxRx service” creates a lack of clarity regarding an improper use of the service mark owned by Diatherix Laboratories, Inc.  Thus, it is recommended to remove the term “the DxRx service”.
The use of the term “iOS”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the system comprising "a control system, comprising one or more processors" and “a server, comprising one or more processors and a server control system”.  However, the specification identifies that mobile devices 150 or the measurement device 100 include a control system 120 including one or more processors (see para. 53) as well as the system, itself, is identified with the alternate name “server control system” (see para. 84).  This causes a lack of clarity because it is unclear if “a system comprising a control system” is the same control system as the later recited “server control system” when the claims are read in light of the specification.  It is further unclear how a server can include a “server control system” as a subcomponent when the specification identifies that the term “server control system” is synonymous with “system”.  Thus, it is further unclear how the claimed system can comprise the server which comprises the system.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation “a server, comprising one or more processors, and a server control system, the server control system configured to execute a second set of machine executable code to cause the server control system” is construed without the term “control system” such that the limitation recites “a server, comprising one or more processors

The term "trend of behavior rating" in claim 17 is a relative term which renders the claim indefinite.  The term "trend of behavior rating" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 18-20 inherit the deficiencies of their respective parent claims, and thus are rejected under the same rationale.

Regarding claim 18, it is unclear how the healthcare provider mobile device is different from the patient mobile device and the inner circle mobile device.  In particular, the disclosure indicates a healthcare provider as part of the inner circle.  For instance, para. 69 identifies that “family members, close friends, authority figures, and others the patient may select to join his inner circle as his supporters.”  Furthermore, the specification and Fig. 1-2B identify the device used by a doctor as the same device as any other inner circle member (i.e., reference character 150).  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, a healthcare provider mobile device is construed the same as an inner circle mobile device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a system which falls under at least one of the four statutory categories (STEP 1: YES).
The instant claims recite receive a first set of instructions to initiate a measurement session associated with a patient identifier; send the first set of instructions to acquire a set of measurement data associated with a patient identifier; calculate an intoxication level based on the set of measurement data; and send data representing the calculated intoxication level; receive a second set of instructions to change a permission data structure controlling communication of the calculated intoxication level with an inner circle; based on the second set of instructions, modify the permission data structure to allow the inner circle to receive information relating to the calculated intoxication level; store the modified permission data structure; and send to the inner circle, after modifying the permission data structure, the patient identifier and the measurement data structure.  The claims further recite send, to the inner circle, instructions to remind the inner circle supporter to send encouraging messages to a patient associated with the patient identifier based on the calculated intoxication level; or receive patient input from a patient associated with the patient identifier, the patient input being reproducible as the data structure; or receive a threshold value set by an inner circle supporter; and in response to the calculated intoxication level not exceeding the threshold value, sending an alert indicative of the calculated intoxication level not exceeding the threshold value; wherein the alert is customized according to instructions from the inner circle; or evaluate a trend of intoxication level associated with the patient identifier based on information received over a time period; or receive a current behavioral rating associated with the patient identifier; determine a trend of behavior rating associated with the patient identifier over a previous time period; compare the current behavioral rating to the trend of behavior rating to determine whether the current behavior rating deviates from the trend over a set threshold; and in response to the current behavior rating deviating from the trend over the set threshold, generating an alert or a notification indicative of the deviation; wherein the alert or the notification is only transmitted to a healthcare provider different from the patient and inner circle; or wherein the trend is indicative of a rate of change; wherein the intoxication level is a blood alcohol content, and wherein the set threshold is 0.7 points.  This process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  The initiating, calculating, receiving, modifying, storing, evaluating, determining, and comparing steps also amount to the abstract idea grouping of mental processes because they, under their broadest reasonable interpretation, cover performance of the limitations in the mind (including observations, evaluations, judgments, and opinions) but for the recitation of generic computer components.  Therefore, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 8), a measurement device (claim 8), a control system comprising one or more processors (claim 8), a patient mobile device (claim 8), the mobile device (claim 8), a server comprising one or more processors and a server control system (claim 8), a database (claim 8), an inner circle mobile device (claim 8), a breathalyzer (claim 10), an opiate urine test (claim 11), a healthcare provider mobile device (claim 18), and software (first set of machine executable code (claim 8), second set of machine executable code (claim 8), data structures comprising/with instructions/data (claim 8)) is not sufficient to impart patentability to the method performed by the system.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is evidenced by the lack of significant structure in the figures (i.e., Fig. 1, 2A, and 2B merely illustrate the elements with generic symbols and non-descript black boxes) and the nature in which any structural items are described in the claims and the specification.  For example, para. 95 identifies that the disclosure may be implemented with any type of hardware and/or software and para. 96 identifies that disclosed modules are merely schematically illustrated based on their function and do not necessarily represent specific hardware or software or combinations thereof.  This also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed as well as that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  In particular, the measurement device, as claimed, is merely adding insignificant extrasolution data gathering activities to the judicial exception.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Further evidence is provided in the specification.  See, for example, at least para. 95-104.  Therefore, the claims merely define the abstract idea identified above, and are focused on the abstract idea rather than an improvement to the computer functionality or another technology.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claim identifies that the claimed invention is directed to a system for addiction recovery, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception.  (STEP 2A, PRONG 2: NO).
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the majority of the claims recite computer components for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  For instance, Fig. 11, 2A, and 2B merely illustrate the elements with generic symbols and non-descript black boxes while para. 95 of the specification identifies that the claimed invention may be implemented with any type of hardware and/or software and para. 96 identifies that disclosed modules are merely schematically illustrated based on their function and do not necessarily represent specific hardware or software or combinations thereof.  This also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This also applies specifically to the measurement device which merely adds insignificant extrasolution data-gathering activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook. This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Further evidence is provided in the specification.  See, for example, at least para. 95-104.  Therefore, viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Thus, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 8,707,758) in view of Cuthbert (US 2013/0216989).

Regarding claim 8, Keays teaches a system for implementing an addiction recovery protocol, the system comprising:
a measurement device (Keays, Fig. 2, breath testing device 20; Fig. 3 & 4, breath testing device 30; Fig. 6 & 7, breath testing device 70; Fig. 10 & 11, handheld breath testing unit 300) configured to output measurement data (Keays, Fig. 2, breath tester 22; Fig. 6 & 7, breath testing sensor 78; Fig. 10 & 11, breathalyzer 340, substance content data outputted from breathalyzer 340 to digital processor 360; Col. 9, lines 12-13 identify that the breath sensor of breath testing device 30 is not shown.); 
a control system comprising one more processors (Keays, Fig. 2, breath analysis and processing portion 28; Fig. 3 & 4,  breath analysis and processing portion 38; Fig. 6 & 7, printed circuit board (PCB) assembly 80; Fig. 10, 11, digital processor/control module (CPU) 360) and configured to execute a first set of machine executable code to cause the control system (Keays, Col, 13, lines 17-20, “The CPU 360 controls the functionality of the component parts of the breath testing unit and stores computer readable instructions thereon whose execution enables the breath testing unit to function.”) to: 
receive, from a patient mobile device, a data structure with a first set of instructions to request the measurement device to initiate a measurement session associated with a patient identifier (Keays, Fig. 10, digital processor 360 receives commands from mobile device w/ cellular app 500; Fig. 11, digital processor 360 receives commands from cellular module 500); 
send the first set of instructions to the measurement device to acquire a set of measurement data associated with the patient identifier (Keays, Fig. 10 & 11, digital processor 360 sends commands to breathalyzer 340; Col. 13, lines 17-20, "The CPU 360 controls the functionality of the component parts of the breath testing unit and stores computer readable instructions thereon whose execution enables the breath testing unit to function."); 
calculate an intoxication level based on the set of measurement data (Keays, Col. Lines 29-33, "The breath testing sensor 78 is configured to receive the user's breath and calculate substance content data, which may be, for example a blood alcohol level, and to transmit the substance content data to the PCB assembly 80."); and 
send a measurement data structure to the patient mobile device, the measurement data structure comprising data representing the calculated intoxication level (Keays, Fig. 10, breath test signal 400 (Comm, BrAC, Report, Status) sent to mobile device w/ cellular app 500; Fig. 11, breath test signal 400 (Comm, BrAC, Report, Status) sent to cellular module 500; Fig. 11, breath test signal 400 sent to monitoring station 600; Col. 13, lines 20-23, "The CPU receives the user identification data and substance content data from the user identification 320 and breath analysis 340 modules, respectively, and generates the breath test signal 400 therefrom."); and
a server comprising one or more processors and a server control system (Keays, Fig. 1, monitoring station 14; Fig. 5 & 8, receiving station 56; Fig. 9, receiving station 260; Fig. 10 & 11, monitoring station 600;  Col. 7, lines 15-16, "The receiving station 14, for example, a monitoring station, website or server"; Col. 14, lines 51-52, "monitoring station server"), the server control system configured to execute a second set of machine executable code to cause the server control system to: 
send to the inner circle mobile device, after modifying the permission data structure, the patient identifier and the measurement data structure (Keays, Fig. 10 & 11, breath test signal 400 sent to monitoring station 600; Col. 11, lines 8-11, "The wireless or cellular receiver monitoring station 56 can be configured to receive the content signal comprising at least one of: content data, user identification data, and location data").
Keays does not explicitly teach receive, from the patient mobile device, the data structure comprising a second set of instructions to change a permission data structure stored in a database, the permission data structure controlling communication of the calculated intoxication level with an inner circle mobile device; based on the second set of instructions, modify the permission data structure to allow the inner circle mobile device to receive information relating to the calculated intoxication level; store the modified permission data structure in the database.
In an analogous art (Cuthbert, Abstract, “a method and system for supporting behavior-changing decisions.  The system solves the challenges encountered in identifying effective personalized behavior-changing recommendations, providing support for behavior-change in real time, and adhering with necessary steps towards an objective.”), Cuthbert teaches receive, from the patient mobile device, the data structure comprising a second set of instructions to change a permission data structure stored in a database, the permission data structure controlling communication of the calculated intoxication level with an inner circle mobile device (Cuthbert, para. 16, “The invention empowers friends, family, and other users to support a user in the pursuit of their goals by providing a system for a user to share information, including objectives and goals.”);
based on the second set of instructions, modify the permission data structure to allow the inner circle mobile device to receive information relating to the calculated intoxication level; store the modified permission data structure in the database (Cuthbert, para. 21, “Subjects can customize and access personalized interfaces, for example, a messaging platform and a calendar platform, to set goals, monitor progress, receive salient rewards, communicate with health care providers, and reach out to a support system.”).
It would have been obvious to a person having ordinary skill in the art to include functionality amounting to allowing a patient to identify an inner circle of people that support the patient to communicate with the inner circle taught by Cuthbert in the sobriety monitoring system of Keays because it employs “principles in behavior and behavioral therapy to support subject compliance with behavior-changing decisions in a real-time context” and it “empowers friends, family, and other users to support a user in the pursuit of their goals.”  See Cuthbert at para. 16.  Additionally, “a plurality of factors can influence adherence to behavioral-changing objectives, for example, the relationship of a subject with health care providers, family members, colleagues, co-workers and the relationship of a subject with oneself, for example, having high levels of self-esteem. A positive relationship with members of a subject's network can be an important factor in improving compliance. The system of the invention provides a social network that allows users to communicate with, for example, friends, family, health care providers, and subjects with shared interests. This social network can be a critical compliance support system, helping users reach out to others at decisive times. For example, a subject can receive personal messages from clinicians, health care providers, family members, and friends supporting compliance with cigarette smoking behavioral changing objectives.”  See Cuthbert at para. 108.

Regarding claim 9, Keays teaches the system of claim 8, wherein the inner circle mobile device is associated with an inner circle supporter (Keays, Col. 6, lines 3-7, “the supervisory monitor 16 may comprise a parent, guardian, family member, friend, parole officer, court appointed supervisor, sobriety coach, sober buddy, sober companion, police department, or other supervisory care person, group, or authority.”  This corresponds to the instant specification’s identification of inner circle supporters as “family members, close friends, authority figures, and others the patient may select to join his inner circle as his supporters.”  See para. 69 of the instant specification.).
Keays does not explicitly teach wherein the server control system is further configured to execute the second set of machine executable code to cause the server control system to send, to the inner circle mobile device, instructions to remind the inner circle supporter to send encouraging messages to a patient associated with the patient identifier based on the calculated intoxication level.
However, in an analogous art (Cuthbert, Abstract, “a method and system for supporting behavior-changing decisions.  The system solves the challenges encountered in identifying effective personalized behavior-changing recommendations, providing support for behavior-change in real time, and adhering with necessary steps towards an objective.”), Cuthbert teaches wherein the inner circle mobile device is associated with an inner circle supporter (Cuthbert, Fig. 1, Health Care Provider 101a, Additional Users 101d which are distinct from Subject 105), and wherein the server control system is further configured to execute the second set of machine executable code to cause the server control system to send, to the inner circle mobile device, instructions to remind the inner circle supporter to send encouraging messages to a patient associated with the patient identifier based on the calculated intoxication level (Cuthbert, para. 16, “The invention empowers friends, family, and other users to support a user in the pursuit of their goals by providing a system for a user to share information, including objectives and goals.”  Para. 28, “A patient can be monitored by multiple users, for example, a physician and a physical therapist.  A lawyer can set goals for the lawyer’s clients, and monitor the client’s progress towards the client’s goals, set alerts and provide coaching when the student requires it.  A teacher can set goals for the teacher’s students, and monitor the student’s progress towards the student’s goals, set alerts and provide coaching when the student requires it.” Para. 60 examples one of many variations of behavior-change programs within Cuthbert with “[t]he invention can populate real-time messages in the message platform alerting a parent that the child has used the toilet.  A parent can, for example, congratulate the toddler on using the toilet and provide a positive feedback system.”  Para. 97, “The present invention links rewards and incentives with messaging and calendar platforms that can broadcast successful goal achievements to a plurality of social network platforms.”  Para. 104, “The present invention empowers users and subjects to participate proactively in the conception and implementation of behavior-changing objectives, which can improve the overall success of achieving an objective.”  Para. 108, “a subject can receive personal messages from clinicians, health care providers, family members, and friends supporting compliance with cigarette smoking behavioral changing objectives.” Para. 134, “The subject can share this score within the social network component of the system of the invention, and the subject can receive encouraging and congratulatory messages from the community.”).
It would have been obvious to a person having ordinary skill in the art to include functionality amounting to reminding the inner circle supporter to send encouraging messages to the patient based on intoxication data taught by Cuthbert in the sobriety monitoring system of Keays because it employs “principles in behavior and behavioral therapy to support subject compliance with behavior-changing decisions in a real-time context” and it “empowers friends, family, and other users to support a user in the pursuit of their goals.”  See Cuthbert at para. 16.  Additionally, “a plurality of factors can influence adherence to behavioral-changing objectives, for example, the relationship of a subject with health care providers, family members, colleagues, co-workers and the relationship of a subject with oneself, for example, having high levels of self-esteem. A positive relationship with members of a subject's network can be an important factor in improving compliance. The system of the invention provides a social network that allows users to communicate with, for example, friends, family, health care providers, and subjects with shared interests. This social network can be a critical compliance support system, helping users reach out to others at decisive times. For example, a subject can receive personal messages from clinicians, health care providers, family members, and friends supporting compliance with cigarette smoking behavioral changing objectives.”  See Cuthbert at para. 108.

Regarding claim 10, Keays teaches the system of claim 8, wherein the measurement device is a breathalyzer (Keays, Fig. 10 & 11, hand-held breath testing unit 300 includes a breathalyzer 340).

Regarding claim 12, Keays teaches the system of claim 8, further comprising the patient mobile device configured to receive patient input from a patient associated with the patient identifier, the patient input being reproducible as the data structure (Keays, Col. 16, lines 5-7, “on selection by the user, to selectively transmit the breath test signal and/or report to one or more of the monitoring stations.”).

Regarding claim 13, Keays teaches the system of claim 12, further comprising the inner circle mobile device (Keays, at least Fig. 1, 5, 9, 10, and 11 illustrate the system comprising the inner circle mobile device.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 8,707,758) as applied to claim 8 in view of Cuthbert (US 2013/0216989), further in view of Kazemi et al. (US 2017/0287353, hereinafter referred to as Kazemi).

Regarding claim 11, Keays teaches the system of claim 8, wherein the measurement device is an opiate test (Keays, Col. 6, lines 24-31, "the content signal 11 may include, for example, an indication that the user's breath contains detectable traces of controlled substances or narcotics or their derivatives, such as, for example: methamphetamines, amphetamines, barbituates, tetrahydrocannabinol (THC) or other cannabinoids, benzoylmethylecgonine, diacetylmorphine or other opiates/opioids, lysergic acid diethylamide, psilocin, phencyclidine and the like.").
Keays does not teach that the test is a urine test.
However, in an analogous art (Kazemi, Abstract, “An alcohol and drug intervention system and method, comprising:… a testing device coupled to the mobile application component and adjusting one or more of the coaching and counseling information based on the results obtained from the testing devlce.”), Kazemi teaches that the test is a urine test (Kazemi, para. 7, The testing device comprises one or more of a breathalyzer,… a urine testing device").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the breathalyzer of Keays with the urine testing device of Kazemi because they are known equivalents and obvious variants of one another as at least shown by Kazemi.  Therefore, it is merely a simple substitution of one known element for another to obtain predictable results.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 8,707,758) as applied to claim 8 in view of Cuthbert (US 2013/0216989), further in view of Keays et al. (US 2016/0161468, hereinafter referred to as Keays ‘468).

Regarding claim 14, Keays teaches the system of claim 8, wherein the control system is further configured to execute the first set of machine executable code to cause the control system to: 
in response to the calculated intoxication level not exceeding the threshold value, sending an alert via the patient mobile device indicative of the calculated intoxication level not exceeding the threshold value (Keays, Col. 6, lines 16-23, “The substance content data may be communicated to a signal generation module 86 which may be operable to convert the substance 20 content data into the content signal 11. The content signal 11 may include, for example, the user's blood alcohol level, or indication that the user's blood alcohol level is below or above a predetermined threshold.” (Bolded for emphasis).).
While Keays teaches that are a threshold value is predetermined (Keays, Col. 5, lines 57-56, “the predetermined threshold may be set at a higher or lower level as may be desired.”), Keays does not explicitly teach receive, from the inner circle mobile device, a threshold value set by an inner circle supporter associated with the inner circle mobile device. 
However, in an analogous art (Keays ‘468, “Abstract, “Systems, methods and devices are disclosed for monitoring sobriety of a first user by a second user which can be discrete, wirelessly linked via a communications network and can provide various forms of alerts to the first and second users.”), Keays ‘468 teaches receive, from the inner circle mobile device, a threshold value set by an inner circle supporter associated with the inner circle mobile device (Keays ‘468, para. 29, “monitor 300, such as a parent, guardian, parole officer, court liaison, spouse, sobriety coach, friend, sobriety monitoring company, or other authorized group, individual or combination thereof.” Para. 49, “The BAC threshold may be set and modified by the monitor 300 via the server supported website.”  Monitor 300 in Keays ‘468 is equivalent to supervisory monitor 16 in the primary reference, Keays.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the system of Keays to be modified by Keays ‘468 such that a threshold value is explicitly set by an inner circle supporter associated with the inner circle mobile device because Keays ‘468 is an update to Keays.  Thus, it is merely a use of a known technique to improve similar products in the same way.

Regarding claim 15, Keays teaches the system of claim 14, wherein the alert is customized (Keays, Col. 8, lines 8-11, “The generated reports may be official Department of Transportation Evidential Breath Testing (EBT) reports, or may be any other custom or preset format.”).
Keays does not explicitly teach wherein the alert is customized according to instructions from the inner circle mobile device.
However, in an analogous art (Keays ‘468, “Abstract, “Systems, methods and devices are disclosed for monitoring sobriety of a first user by a second user which can be discrete, wirelessly linked via a communications network and can provide various forms of alerts to the first and second users.”), Keays ‘468 teaches wherein the alert is customized according to instructions from the inner circle mobile device (Keays ‘468, para. 64, “As with the previously described reports, it is contemplated that the monitor 300 may customize preferences regarding the alerts not only with regards to the information provided, but as to how the alerts are transmitted and/or displayed.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the system of Keays to be modified by Keays ‘468 such that the alert is customized explicitly by instructions from the inner circle mobile device because Keays ‘468 is an update to Keays.  Thus, it is merely a use of a known technique to improve similar products in the same way.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 8,707,758) as applied to claim 8 in view of Cuthbert (US 2013/0216989), further in view of Davis et al. (US 2018/0075200, hereinafter referred to as Davis).

Regarding claim 16, Keays teaches the system of claim 8.
While Keays teaches that “the receiving station 14, for example a monitoring station, website or server, can preferably automatically evaluate the content signal 11, and maintain a history of the test time, result and the user identification data for each test (Keays, Col. 7, lines 15-18)” and that the “monitoring station can also preferably provide a variety of reports of the user’s testing history or individual test results and still frame photographs or movies used in identification of the user to allow comprehensive and detailed analysis of the user’s testing history (Keays, Col. 8, lines 3-7)”, Keays does not explicitly teach wherein the server control system is further configured to execute the second set of machine executable code to cause the server control system to evaluate a trend of intoxication level associated with the patient identifier based on information received over a time period.
However, in an analogous art (Davis, para. 2, “The present disclosure relates generally to continuous monitoring of analyte values received from an analyte sensor system.”  Para. 66, “The term ‘analyte’ as used herein is a broad term and is to be given its customary meaning to a person of ordinary skill in the art (and is not be limited to a special or customized meaning), and furthermore refers without limitation to a substance or chemical constituent in biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid, urine, sweat, saliva, etc.) that can be analyzed.”), Davis teaches wherein the server control system is further configured to execute the second set of machine executable code to cause the server control system to evaluate a trend of detected substance level associated with the patient identifier based on information received over a time period (Davis, para. 68, “The alert conditions may also be based on transformed sensor data, such as trending data, and/or sensor data from multiple different sensors (e.g., an alert may be based on sensor data from both a glucose sensor and a temperature sensor). For example, a hypoglycemic alert may include alert conditions indicating a minimum required trend in the host's glucose level that must be present before triggering the alert. The term ‘trend’, as used herein refers generally to data indicating some attribute of data that is acquired over time, e.g., such as calibrated or filtered data from a continuous glucose sensor. A trend may indicate amplitude, rate of change, acceleration, direction, etc., of data, such as sensor data, including transformed or raw sensor data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the trending analysis of Davis to the sensor detected data in the system of Keays because a “trend may indicate amplitude, rate of change, acceleration, direction, etc., of data, such as sensor data, including transformed or raw sensor data (Davis, para. 68)” which is useful for monitoring sobriety progress. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keays (US 8,707,758) as applied to claim 8 in view of Cuthbert (US 2013/0216989), further in view of Davis et al. (US 2018/0075200, hereinafter referred to as Davis) as evidenced by Terrazas (US 2006/0121428).

Regarding claim 17, Keays teaches the system of claim 8, wherein the server control system is further configured to: 
Keays does not explicitly teach receive, from the inner circle mobile device, a current behavioral rating associated with the patient identifier; determine a trend of behavior rating associated with the patient identifier over a previous time period.
However, in an analogous art (Cuthbert, Abstract, “a method and system for supporting behavior-changing decisions.  The system solves the challenges encountered in identifying effective personalized behavior-changing recommendations, providing support for behavior-change in real time, and adhering with necessary steps towards an objective.”), Cuthbert teaches receive a current behavioral rating associated with the patient identifier (Cuthbert, para. 19, “the processor can categorize the behavior with a score”; para. 102, “The system establishes a score based on the subject’s behavior”);
determine a trend of behavior rating associated with the patient identifier over a previous time period (Cuthbert, para. 102, “The system… archives the score for comparison with future behaviors.  As the subject’s score improves, progress is recorded, and is visible on the subject’s on-line account.”); 
compare the current behavioral rating to the trend of behavior rating (Cuthbert, para. 102, “The system… archives the score for comparison with future behaviors.”  Future behaviors become current behaviors with their own ratings that are compared against the archived trend of behavior rating.).
Cuthbert does not disclose that the score is from the inner circle mobile device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the behavior scoring of Cuthbert in the system of Keays because the scoring of behavior is a common feature of a behavior modification program to aid assessment of progress in the program.  It would have been further obvious for the behavior rating to be received from the inner circle mobile device because Cuthbert’s system performing this basic assessment is merely a simple automation of a traditionally human-performed task of providing a qualitative measurement of an observed behavior.  Thus, as it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192), it would also involve only routine skill in the art to revert back to the manual activity that accomplishes the same result.  See, for example, at least Terrazas which discloses a behavior modification device wherein points are accumulated based upon certain behavior and identifies that “a sensor auto determines points to be accumulated, or alternatively, a third party agent (teacher, parent or guardian) can input points observed while a subject is performing certain activities or exhibiting certain behaviors.” (See Terrazas at Abstract).
Keays and Cuthbert do not explicitly teach compare the current behavioral rating to the trend of behavior rating to determine whether the current behavioral rating deviates from the trend over a set threshold; and in response to the current behavioral rating deviating from the trend over the set threshold, generating an alert or a notification indicative of the deviation.
However, in an analogous art (Davis, para. 2, “The present disclosure relates generally to continuous monitoring of analyte values received from an analyte sensor system.”  Para. 66, “The term ‘analyte’ as used herein is a broad term and is to be given its customary meaning to a person of ordinary skill in the art (and is not be limited to a special or customized meaning), and furthermore refers without limitation to a substance or chemical constituent in biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid, urine, sweat, saliva, etc.) that can be analyzed.”), Davis teaches compare the current rating to the trend of rating to determine whether the current rating deviates from the trend over a set threshold (Davis, Para. 68, “The alert conditions may also be based on transformed sensor data, such as trending data, and/or sensor data from multiple different sensors (e.g., an alert may be based on sensor data from both a glucose sensor and a temperature sensor). For example, a hypoglycemic alert may include alert conditions indicating a minimum required trend in the host's glucose level that must be present before triggering the alert. The term ‘trend’, as used herein refers generally to data indicating some attribute of data that is acquired over time, e.g., such as calibrated or filtered data from a continuous glucose sensor. A trend may indicate amplitude, rate of change, acceleration, direction, etc., of data, such as sensor data, including transformed or raw sensor data.”); and 
in response to the current rating deviating from the trend over the set threshold, generating an alert or a notification indicative of the deviation (Davis, para. 68, “The alert conditions may also be based on transformed sensor data, such as trending data, and/or sensor data from multiple different sensors (e.g., an alert may be based on sensor data from both a glucose sensor and a temperature sensor). For example, a hypoglycemic alert may include alert conditions indicating a minimum required trend in the host's glucose level that must be present before triggering the alert.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the trending analysis of Davis to the behavior rating data in the system of Keays in view of Cuthbert because a “trend may indicate amplitude, rate of change, acceleration, direction, etc., of data, such as sensor data, including transformed or raw sensor data (Davis, para. 68)” which is useful for monitoring sobriety progress. 

Regarding claim 18, Keays teaches the system of claim 17.
Keays as modified by Davis does not explicitly teach wherein the alert or the notification is only transmitted to a healthcare provider mobile device different from the patient mobile device and the inner circle mobile device.
However, Cuthbert teaches that individual users, including healthcare providers, can set their own personalized alerts based on monitored behavior of the subject (see, for example at least para. 28 of Cuthbert).  
Thus, as a healthcare provider can set their own personalized alerts based on monitored behavior of the subject, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for a healthcare provider to set their own alert that would only be transmitted to the healthcare provider mobile device different from the patient mobile device and the inner circle mobile device. 

Regarding claim 19, Keays teaches the system of claim 17.
Keays does not explicitly teach wherein the trend is indicative of a rate of change.
However, in an analogous art (Davis, para. 2, “The present disclosure relates generally to continuous monitoring of analyte values received from an analyte sensor system.”  Para. 66, “The term ‘analyte’ as used herein is a broad term and is to be given its customary meaning to a person of ordinary skill in the art (and is not be limited to a special or customized meaning), and furthermore refers without limitation to a substance or chemical constituent in biological fluid (for example, blood, interstitial fluid, cerebral spinal fluid, lymph fluid, urine, sweat, saliva, etc.) that can be analyzed.”), Davis teaches wherein the trend is indicative of a rate of change (Davis, para. 68, “trend may indicate… rate of change”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the trending analysis of Davis to the behavior rating data in the system of Keays because a “trend may indicate amplitude, rate of change, acceleration, direction, etc., of data, such as sensor data, including transformed or raw sensor data (Davis, para. 68)” which is useful for monitoring sobriety progress. 

Regarding claim 20, Keays teaches the system of claim 19, wherein the intoxication level is a blood alcohol content (Keays, Col. 6, lines 20-21, “The content signal 11 may include, for example, the user's blood alcohol level”). 
Keays does not explicitly teach wherein the set threshold is 0.7 points.
However, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the threshold at 0.7 points because 0.7 points is an arbitrary value (see the instant specification at least at para. 93 which merely recites that the “noise in the rating may be 0.7 points for example”).  Thus one of ordinary skill would have been expected to determine the set threshold for a particular use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715          

/JAMES B HULL/Primary Examiner, Art Unit 3715